Case: 20-60621     Document: 00516065956         Page: 1     Date Filed: 10/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  October 22, 2021
                                  No. 20-60621                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   Ransford George Perry, also known as Perry Ronsford, also
   known as George Perry Ransford, also known as G. Ransford,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A 045 438 905


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Ransford George Perry, a native and citizen of Jamaica, became a
   lawful permanent resident of the United States in 1996. In 2007, he was
   convicted in New York for endangering the welfare of a child. That rendered



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60621      Document: 00516065956          Page: 2    Date Filed: 10/22/2021




                                    No. 20-60621


   him removable under federal law. See 8 U.S.C. § 1227(a)(2)(E)(i). In 2018,
   the Department of Homeland Security served him with a Notice to Appear,
   charging him with removability. An Immigration Judge (“IJ”) sustained that
   charge. Perry then applied for cancellation of removal, see 8 U.S.C. § 1229(b),
   and an IJ denied that application.
          Perry appealed to the Board of Immigration Appeals (“BIA”). The
   BIA dismissed Perry’s appeal on January 31, 2020 and mailed its decision to
   him on the same day. Perry subsequently moved the BIA to reopen his
   removal proceedings and to reconsider its decision. The BIA denied those
   newer motions on June 15, 2020 and mailed its decision to Perry on the same
   day. On July 7, 2020, Perry petitioned this court for review of the BIA’s first
   order—its January 31 order dismissing his appeal. And on November 13,
   2020, Perry moved this court to vacate the BIA’s January 31 order. Neither
   Perry’s petition, nor his motion to vacate, nor his briefing mentioned the
   BIA’s second order (the order of June 15).
          We lack jurisdiction to review the BIA’s January 31 order. An alien
   must petition for review of a BIA order within 30 days of that order. 8 U.S.C.
   § 1252(b)(1). That is a jurisdictional requirement. Navarro-Miranda v.
   Ashcroft, 330 F.3d 672, 676 (5th Cir. 2003). And it is not subject to equitable
   tolling. Stone v. INS, 514 U.S. 386, 405–06 (1995). Importantly here, the
   “BIA’s denial of an appeal and its denial of a motion to reconsider are two
   separate final orders, each of which require their own petitions for review.”
   Guevara v. Gonzales, 450 F.3d 173, 176 (5th Cir. 2006); see also Stone, 514 U.S.
   at 405 (similar). The timer for each order starts on the day the BIA mails the
   order. Ouedraogo v. INS, 864 F.2d 376, 378 (5th Cir. 1989).
          Those rules apply here in straightforward fashion. The BIA mailed its
   order to Perry on January 31, 2020. Perry petitioned for review on July 7,
   2020. That petition was therefore untimely, and we lack jurisdiction to




                                          2
Case: 20-60621      Document: 00516065956            Page: 3    Date Filed: 10/22/2021




                                      No. 20-60621


   consider it. See Navarro-Miranda, 330 F.3d at 676. To the extent Perry’s
   motion to vacate challenges the BIA’s January order, we likewise lack
   jurisdiction to consider the motion. See id. And Perry has abandoned any
   challenge to the BIA’s second order by failing to mention that order in any of
   his filings. See, e.g., Bright v. Holder, 649 F.3d 397, 399 n.1 (5th Cir. 2011).
          Finally, Perry also purports to challenge the Southern District of
   Texas’s denial of habeas corpus relief. See 28 U.S.C. § 2241. But Perry did
   not actually appeal the district court’s denial. See 28 U.S.C. § 2253(a) (“In a
   habeas corpus proceeding or a proceeding under section 2255 before a district
   judge, the final order shall be subject to review, on appeal, by the court of
   appeals for the circuit in which the proceeding is held.” (emphasis added)).
   So Perry, in effect, is trying to use his motion to vacate the BIA’s order as a
   vehicle to attack the district court’s habeas denial. That is impermissible. See
   id.
          The petition for review is DISMISSED in part for lack of
   jurisdiction and otherwise DENIED. The motion to vacate the removal
   order is DENIED.




                                            3